Citation Nr: 0838321	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin condition, 
to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.

The veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge in May 2008.  A transcript of 
the hearing is associated with the appellant's claims folder.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD.

2.  The veteran does not have a skin condition.

3.  The veteran does not have degenerative disc disease of 
the lumbar spine that is attributed to his active military 
service.

4.  The veteran does not have depression that is attributed 
to his active military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2008). 

2.  A skin condition was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309.

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active military service, and it 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.

4.  Depression was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, such as a psychosis and for arthritis, if they are 
manifest to a compensable degree within the year following 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

Also, diseases associated with exposure to certain herbicide 
agents used in support of military operations in the Republic 
of Vietnam (Vietnam) during the Vietnam era will be 
considered to have been incurred in service.  38 U.S.C.A. § 
1116(a)(1).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within the time period specified for 
each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption 
may be rebutted by affirmative, though not necessarily 
conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 
38 C.F.R. § 3.307(d).  Chloracne or other acneform diseases 
consistent with chloracne, are among the diseases presumed 
associated with exposure to certain herbicide agents.  38 
C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a skin condition, degenerative disc 
disease of the lumbar spine, and depression.  In this regard, 
the service medical records are negative for complaints, 
treatment, or diagnoses of a skin condition, degenerative 
disc disease of the lumbar spine, or depression. Moreover, 
there is no competent medical evidence showing compensable 
disabling manifestations of either arthritis or a psychosis 
within one year of discharge from active duty.  Indeed, the 
first evidence presented as to any lumbar complaints was in 
2003 after the veteran sustained an on the job injury, and VA 
notes from November 2005 noted positive depression screen was 
not clinical depression; he was having adjustment difficulty 
since he was not able to work and from his back pain, which 
would indicate an onset of psychiatric problems not until 
2005.  As to the veteran's claimed skin condition, there is 
no medical evidence of a chronic skin condition.

Given the fact that there is no evidence of complaints, 
treatment, or diagnoses of a skin condition, degenerative 
disc disease of the lumbar spine, or depression, and there 
was a considerable length of time between the veteran's 
separation from service and the diagnoses involving a lumbar 
condition and depression the record is against finding a 
continuity of objectively verifiable symptomatology.  38 
C.F.R. § 3.303(d); Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  In 
addition, no medical examiner has specifically linked either 
the veteran's lumbar spine disability or depression to 
service.

Moreover, there is no medical evidence that the veteran 
currently suffers from a chronic skin condition to include 
any condition related to past exposure to Agent Orange.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability." Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.  Service connection for a skin condition, 
degenerative disc disease of the lumbar spine, and depression 
is denied.

As for the appellant's claim that he has developed PTSD, the 
Board finds that the appellant served as a medical 
photographer in Vietnam and witnessed numerous battle wounds 
which he was required to capture on film for research 
purposes.  The veteran received an Army Commendation Medal 
for his service as a member of the Walter Reed Army Institute 
of Research photographic team in the Republic of Vietnam.  
The medical records, however, do not show that the appellant 
currently has PTSD.  The April 2006 VA examiner noted that 
the veteran did not meet the formal diagnostic criteria for 
PTSD.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer, supra.  As such, the claim 
must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February 2005 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2006.  
The timing of the specific notice required by Dingess is 
harmless in this instance because the preponderance of the 
evidence is against the appellant's claims for service 
connection, and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims of service connection for a skin condition, 
degenerative disc disease of the lumbar spine, or depression.  
However, the Board finds that the evidence, which does not 
reflect competent evidence showing a nexus between service 
and the disorders at issue, warrants the conclusion that a 
remand for examinations and/or opinions are not necessary to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Post-
service medical records provide no basis to grant these 
claims, and, in fact, provide evidence against the claims, as 
the lumbar spine disability and depression first manifested 
at time when the veteran was not on active duty and there is 
no medical evidence of a nexus to service.  In addition, 
there is no medical evidence of a skin condition while in 
service or a current skin disability.  The Board finds no 
basis for a VA examination or medical opinions to be 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain examinations and/or opinions as to the etiology of the 
veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2).

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available service 
medical records, private medical records, and VA treatment 
records have been associated with the claims folder.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a skin condition, to 
include as due to exposure to Agent Orange is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for depression is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


